ON REHEARING.
Servers, J.
There is but a single point in a petition for rehearing we deem it necessary to notice. It is said no warrant can be found in the abstract for the statement in the foregoing opinion there was evidence “ tending to show a basis for computing the conrpensation to which plaintiff was entitled, under the contract pleaded in the answer.” The abstract states: “The defendants introduced evidence denying said contract, and tending to establish that plaintiff worked for defendants during the time stated as solicitor of life insurance under a verbal contract, by which his only compensation was to be thirty-five per cent of the first installment of premiums from policies which he should secure, and that he secured some policies.”
The abstract only purports to contain the tendency of the evidence, and whether it was sufficient to warrant the finding of the jury was not before us. Petition for rehearing overruled.